Exhibit 10.15

***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4) and Rule 24b-2

RESEARCH COLLABORATION AGREEMENT

This Research Collaboration Agreement is entered into and effective as of March
8, 2019 (the “Effective Date”), by and between Arcturus Therapeutics, Inc.
(“Arcturus”), a Delaware corporation, having offices at 10628 Science Center
Drive, Suite 250, San Diego, CA 92121 and MILLENNIUM PHARMACEUTICALS, INC.
(“Takeda”), a wholly owned subsidiary of Takeda Pharmaceutical Company Limited
and a Delaware corporation organized under the laws of Delaware, having offices
at 40 Landsdowne Street, Cambridge, MA 02139, collectively the “Parties” and
respectively the “Party”.  

Whereas, Arcturus (i) owns a proprietary lipid nanoparticle technology referred
to as LUNAR technology (the “LUNAR Technology”) which is useful in delivering
therapeutic nucleic acid molecules to various cells in vivo, including
hepatocytes, (ii) possesses expertise in producing lipid nanoparticle formulated
therapeutic nucleic acid molecules, including mRNA, and (iii) has developed
proprietary protein modification expertise, mRNA designs and processes to
produce therapeutic mRNA molecules […***…] 1 and any data pertaining thereto),
(the “Arcturus mRNA Technology”).

Whereas, Takeda possesses expertise in the pre-clinical and clinical development
of therapeutic compounds to treat various conditions, including non-alcoholic
steatohepatitis (NASH).

Whereas, the Parties have completed the Research Program to discover siRNA
medicines under the Research Agreement executed by the Parties as of December 6,
2016, as amended (the “2016 Research Agreement”) with US $[…***…]2 of the
research funding which was paid by Takeda to Arcturus and remains unspent or
uncommitted by Arcturus at the time of completion (the “Remaining Funds”).

Whereas, notwithstanding Section 3.2 of the 2016 Research Agreement providing
Arcturus’ obligation to reimburse the Remaining Funds to Takeda, the Parties
desire to collaboratively conduct the research set forth in Exhibit A hereto
(the “Research Plan”), by using the Remaining Funds for the purpose of
generating, producing and/or optimizing therapeutic mRNA molecules […***…]
3  (collectively, the “Materials”) for their evaluation in […***…] 4  (the
“Studies”) to inform the Parties as to whether or not to further develop the
Materials for the treatment of […***…] 5.

 

1 

Confidential treatment requested

2 

Information for which confidential treatment is requested.

3 

Information for which confidential treatment is requested.

4 

Information for which confidential treatment is requested.

5 

Information for which confidential treatment is requested.

1

--------------------------------------------------------------------------------

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.Conduct of the Studies.   The Studies will be carried out as agreed to in the
Research Plan as set forth in Exhibit A and managed by the Parties.  During the
term of the Studies, Arcturus hereby grants a non-exclusive and worldwide
license to Takeda, with a right to sublicense to Takeda’s Affiliates and/or bona
fide collaborators, to use Arcturus LUNAR Technology and Arcturus mRNA
Technology solely for the purpose of conducting the Studies.  If either Party
desires to change the scope, duration or costs associated with the Studies under
this Agreement that differs from the scope delineated in the Research Plan, such
change must be agreed to by the Parties in writing.

2.Research Funding.  The Parties agree to transfer all the Remaining Funds to
cover the research funding under this Agreement.  The Remaining Funds will cover
all costs for Arcturus support and activities under the Research Plan and
Arcturus shall use the Remaining Funds solely for the purpose of the Studies
hereunder until the completion of the Studies.  Except for a case of termination
by Takeda of the Agreement pursuant to Section 18, the Parties agree that if
part of the Remaining Funds are unspent or uncommitted for expenditure upon
completion of the Studies, the Remaining Funds upon completion of the Studies
are non-refundable.      

3.Takeda-Proposed […***…] 6.  After the Effective Date, Takeda may disclose
[…***…] 7 the focus of the Research Plan.  Promptly after the disclosure […***…]
8 by Takeda, Arcturus shall notify Takeda in writing whether the Takeda-Proposed
[…***…] 9 is one of the Arcturus […***…] 10, with reasonably competent
evidence.  If […***…] 11 is not one of the Arcturus […***…]12, such […***…]13 is
referred to as “Takeda-Proposed […***…] 14” and is to be incorporated into the
focus of the Research Plan.

4.Inventions.  The term “Inventions” shall mean all ideas, inventions,
techniques and other technology, whether or not patentable, that are generated,
developed or discovered in the performance of the Studies hereunder (whether by
or on behalf of either Party or both Parties), and all intellectual property
rights, titles and interests in and to any of the foregoing.  The Parties agree
that all Inventions related to the Takeda-Proposed […***…] 15 (including,
without limitation, mRNA encoding the Takeda-Proposed […***…] 16) (the “Takeda
Invention”) shall be owned solely by Takeda, and Arcturus hereby assigns to
Takeda all right, title and interest in and to the Takeda Invention. The Parties
agree that all Inventions other than Takeda Inventions (including,

 

6 

Information for which confidential treatment is requested.

7 

Information for which confidential treatment is requested.

8 

Information for which confidential treatment is requested.

9 

Information for which confidential treatment is requested.

10 

Information for which confidential treatment is requested.

11 

Information for which confidential treatment is requested.

12 

Information for which confidential treatment is requested.

13 

Information for which confidential treatment is requested.

14 

Information for which confidential treatment is requested.

15 

Information for which confidential treatment is requested.

16 

Information for which confidential treatment is requested.

2

--------------------------------------------------------------------------------

without limitation, improvements to the LUNAR Technology and, Arcturus mRNA
Technology, and the Arcturus […***…] 17) (the “Arcturus Inventions”) shall be
owned solely by Arcturus, and Takeda hereby assigns to Arcturus all right, title
and interest in and to all Arcturus Inventions.    Each Party agrees promptly to
disclose all Inventions that it generates, develops or discovers in the
performance of the Studies to the other Party and with respect to the Inventions
owned by the other Party pursuant to the immediate foregoing two sentences to
execute such documents and perform such other acts as the other Party may
reasonably request to obtain, perfect and enforce such rights to the Arcturus
Inventions or Takeda Inventions, as applicable, and the assignment
thereof.  Each Party also shall require that any of its employee, officer or
affiliate of it that engage in the Studies shall agree to assign, and shall
assign, to it any Inventions made by such employee, officer or affiliate.  For
the purpose of Section 11, all information regarding Arcturus Inventions shall
be Confidential Information of Arcturus and all information regarding Takeda
Inventions shall be Confidential Information of Takeda.

5.Exclusivity of Research Collaboration.  During the Term (as defined in Section
18), the Parties will not participate in, inform or perform any other research
on therapeutic mRNA molecules designed to express […***…] 18  outside of this
Agreement either internally or with or for a third party.

6.Results of the Research Plan.  

(a)Report.  Upon the completion of each Party’s responsibilities under the
Research Plan, to the extent applicable, each Party will provide the other Party
with a written report of the following items:

(i)Descriptions of the work completed in the Studies;

(ii)Any Inventions; and

(iii)The data and other results generated in the performance of the Studies, the
characterization of the Materials, and the methods by which the Materials and/or
data and other results were generated (collectively, the “Research Results”).

Notwithstanding the foregoing, Arcturus has no obligation to disclose to Takeda
the sequences of the mRNA constructs designed by Arcturus until the
collaboration and/or license agreement is executed between the Parties as
contemplated in Section 7.  For clarification, the Research Results do not
include any Inventions.  

(b)Takeda Research Results.  All Research Results that are related to the
Takeda-Proposed […***…] 19 and not an Arcturus […***…] 20 (the “Takeda Research
Results”) shall be owned solely by Takeda.  Arcturus shall treat the Takeda
Research Results as the

 

17 

Information for which confidential treatment is requested.

18 

Information for which confidential treatment is requested.

19 

Information for which confidential treatment is requested.

20 

Information for which confidential treatment is requested.

3

--------------------------------------------------------------------------------

Confidential Information of Takeda in accordance with the terms and conditions
of Section 11 as if they were disclosed by Takeda to Arcturus hereunder.  

(c)Joint Research Results.  The Research Results other than the Takeda Research
Results (the “Joint Research Results”) shall be owned jointly by the Parties.  

(i)Use and Confidentiality During the Term.  During the Term, Arcturus shall
treat the Joint Research Results as the Confidential Information of Takeda as if
they were disclosed by Takeda to Arcturus hereunder and Takeda shall treat the
Joint Research Results as the Confidential Information of Arcturus as if they
were disclosed by Arcturus to Takeda hereunder, in each case in accordance with
the terms and conditions of Section 11.

(ii)Use and Confidentiality After the Term.  After the end of Term, unless
otherwise agreed between the Parties in the collaboration and/or license
agreement that Section 7 contemplates, Arcturus and Takeda may use, and may have
a third party use, the Joint Research Results for any purposes without paying
consideration to the other party; provided, during […***…] 21  after the Term,
each Party shall maintain all Joint Research Results in confidence and shall
ensure that a third party to whom the Party discloses the Joint Research Results
is bound by the substantially comparable confidentiality obligation.  The
foregoing confidentiality obligation shall not apply to any information that
either Party can establish by competent written proof falls becomes to fall
under any of the exceptions provided in Section 12.

7.Exclusive Option.  Arcturus hereby grants Takeda an exclusive option to
negotiate an exclusive research collaboration and/or an exclusive or
non-exclusive license to LUNAR Technology, Arcturus mRNA Technology, the
Arcturus Inventions and Arcturus’ rights in the Joint Research Results, for the
further research, development and commercialization of mRNA therapeutics
designed […***…] 22, and Takeda will have […***…]23 to exercise such option (the
“Exclusive Option Period”) by delivering to Arcturus a written notice of option
exercise (the “Option Exercise Notice”).  Arcturus shall negotiate the terms and
conditions of such collaboration and/or licenses […***…] 24  (the “Exclusive
[…***…] 25 Period”).  Upon execution of the collaboration and/or license
agreement pursuant to this Section 7, Arcturus shall disclose the […***…] 26
designed by Arcturus to Takeda.  […***…] 27, the Parties are unable to agree to
the terms and conditions of the collaboration and/or license agreement, Arcturus
may enter into an agreement relating to a research collaboration and/or an
exclusive or non-exclusive license to LUNAR Technology, Arcturus mRNA
Technology, the Arcturus Inventions and Arcturus’ rights in the Joint Research
Results, for the further research, development and commercialization of mRNA
therapeutics designed […***…] 28 with any third party, provided,

 

21 

Information for which confidential treatment is requested.

22 

Information for which confidential treatment is requested.

23 

Information for which confidential treatment is requested.

24 

Information for which confidential treatment is requested.

25 

Information for which confidential treatment is requested.

26 

Information for which confidential treatment is requested.

27 

Information for which confidential treatment is requested.

28 

Information for which confidential treatment is requested.

4

--------------------------------------------------------------------------------

that for […***…] 29 after expiration of the Exclusive […***…] 30 Period, the
terms […***…] 31.

8.Transfer of Materials; Use of Materials.  In accordance with the Research
Plan, Arcturus shall transfer the Materials to Takeda […***…] 32.  Takeda shall
use the Materials solely for conducting the Studies under this Agreement and for
no other purpose, including without limitation any commercial purpose or any
research other than the Studies.  Unless otherwise permitted in the Research
Plan or authorized by Arcturus in writing, Takeda shall not modify or create
derivatives of the Materials, combine or mix the Materials with any other
compound or ingredient or otherwise use the Materials in combination with any
other compound or ingredient, or attempt to reverse engineer, deconstruct or in
any way determine the structure or composition of the Materials.  Takeda shall
not sell, transfer, disclose or otherwise provide access to the Materials, any
derivative thereof, or any material resulting from the use of the Materials or
any derivative thereof, to any person or entity without the express prior
written consent of Arcturus (which Arcturus may withhold in its sole
discretion), except that Takeda may allow access to the Materials to those
employees of Takeda, its affiliates or its third party contractors who require
such access in order to conduct the Studies on behalf of Takeda and for the
Purpose; provided that such employees, affiliates and contractors are bound by
written agreement to retain and use the Materials in a manner that is
substantially consistent with the terms of this Agreement.  When the Studies are
completed in accordance with the Research Plan, Takeda shall return any
remaining Materials to Arcturus, or otherwise dispose of the Materials as
instructed by Arcturus.  

9.Restrictions on Use.  Takeda understands and agrees that the Materials may
have unpredictable and unknown properties, that they are to be used with
caution, and that they are not to be used for testing in or treatment of humans;
provided, to its knowledge, Arcturus shall notify Takeda of information on the
properties of the Materials reasonably necessary for Takeda to handle the
Materials safely and in compliance with the following sentence.  Takeda shall
use the Materials in compliance with all applicable laws and regulations,
including, but not limited to, any laws or regulations relating to the research,
testing, production, storage, transportation, export, packaging, labeling or
other authorized use of the Materials.

10.Records; Results.  Each Party shall keep complete and accurate records of the
results of the Studies performed under this Agreement and all Inventions and
shall promptly and fully disclose to each other such results and
Inventions.  The Parties may discuss, in person or otherwise, the Studies and
the results thereof from time to time with each other.  During the Term, neither
Party shall publish or present any information or data related to the Studies or
the results thereof or any Inventions without the prior written consent of the
other Party.

11.Confidentiality.  For purposes of this Agreement, “Confidential Information”
shall mean (a) any and all knowledge, know-how, practices, processes,
inventions, ideas and other information disclosed or made available by one Party
(the “Disclosing Party”) to the other (the “Receiving Party”), whether in
written, oral, graphic, electronic or other form, and (b) information

 

29 

Information for which confidential treatment is requested.

30 

Information for which confidential treatment is requested.

31 

Information for which confidential treatment is requested.

32 

Information for which confidential treatment is requested.

5

--------------------------------------------------------------------------------

regarding all Research Results, including Inventions, that are owned by the
other Party.  During the Term and […***…] 33 thereafter, each Party shall
maintain all Confidential Information of the other Party in strict confidence
and not to disclose any Confidential Information to any third party without
obtaining a prior written consent of the other Party.  Each Party shall use the
Confidential Information only for the purpose of carrying out the Studies and
for the Purpose, and for no other purpose without obtaining a prior written
consent of the other Party.    Each Party may disclose Confidential Information
to its employees, officers, directors and consultants (and those of its
affiliate or its third party contractors) requiring access thereto for
conducting the Studies and for the Purpose; provided that each such employee,
officer, director or consultant is bound by a written agreement to maintain the
Confidential Information in confidence and to use Confidential Information
solely to perform the Studies and for the Purpose.  A Party who discloses
Confidential Information pursuant to the immediate foregoing sentence shall take
all steps reasonably necessary to ensure that its employees, officers,
directors, consultants and other representatives comply with the terms and
conditions of this Agreement.  

12.Exceptions.  The obligations of Section 11 shall not apply to any information
that the Receiving Party can establish by competent written proof:

(a)at the time of disclosure to the Receiving Party hereunder is in the public
domain or otherwise available to the public;

(b)[…***…]34

For purposes of clause (a) of this Section 12, no combination of elements within
the Confidential Information shall be deemed to be part of the public domain
merely because the individual elements of such combination are part of the
public domain, unless the entire combination itself, or the entire principle of
use or operation of such combination (if any), is part of the public domain.  In
addition, no element within the Confidential Information shall be deemed to be a
part of the public domain merely because it is embraced by more general
information or data that is part of the public domain.

13.Authorized Disclosure.  Notwithstanding the provisions of Section 11, each
Party may disclose Confidential Information, without violating its obligations
under this Agreement, to the extent the disclosure is required by a valid order
of a court or other governmental body of competent jurisdiction or is otherwise
required by law or regulation, provided that the Party shall give reasonable
prior written notice to the other Party of such required disclosure and, at the
other Party’s request and expense, shall cooperate with the other Party’s
efforts to contest such requirement, to obtain a protective order requiring that
the Confidential Information so disclosed be used only for the purposes for
which the order was issued or the law or regulation required, and/or to obtain
other confidential treatment of such Confidential Information.

14.Compliance of Personnel of Each Party.  […***…] 35

 

33 

Information for which confidential treatment is requested.

34 

Information for which confidential treatment is requested.

35 

Information for which confidential treatment is requested.

6

--------------------------------------------------------------------------------

15.Ownership; No License.  The LUNAR Technology and Arcturus mRNA Technology
shall at all times remain the sole and exclusive property of Arcturus, and,
except for the license granted in Section 1, Takeda shall not obtain any right,
license or ownership interest in or to any LUNAR Technology or Arcturus mRNA
Technology as a result of its receipt or use of the Materials (including, but
not limited to, use of Materials in the performance of the Studies) pursuant to
this Agreement.  Nothing in this Agreement shall be construed as conferring on
Takeda, expressly or by implication, any license, option to license or other
right with respect to any patent, patent application or other intellectual
property owned or controlled by Arcturus, except for the license granted in
Section 1. Nothing in this Agreement grants Takeda the right to retain,
distribute or commercialize the Materials (including derivatives thereof) under
LUNAR Technology and Arcturus mRNA Technology or any other Confidential
Information of Arcturus, or to use any of the foregoing in any manner other than
as expressly permitted by this Agreement.  In addition, nothing in this
Agreement shall impose any obligation upon either Party to negotiate or
consummate a transaction or other business relationship with the other Party, to
continue discussions with the other Party, or to prevent either Party from
pursuing similar discussions, negotiations and business relationships with third
parties unless otherwise restricted herein.

16.Disclaimer.  THE MATERIALS ARE SUPPLIED TO TAKEDA WITH NO WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, AND ARCTURUS HEREBY DISCLAIMS ALL WARRANTIES,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR NON‑INFRINGEMENT.    

17.[…***…] 36

18.Term.  The term of this Agreement (“Term”) shall begin on the Effective Date
and, subject to earlier termination of this Agreement in accordance with this
Section 18, shall terminate upon the expiration of the Exclusive Option Period
(or the expiration of the Exclusive […***…] 37 Period if Takeda provides the
Option Exercise Notice within the Exclusive Option Period).  […***….] 38 In
addition, either Party shall have the right to terminate this Agreement for
material breach of this Agreement by the other Party upon […***…] 39  days’
written notice specifying the nature of the breach, unless such breach is cured
to the non- breaching Party’s reasonable satisfaction within such 15‑day
period.  Neither expiration nor termination shall relieve either Party of any
obligation accruing prior to such expiration or termination.  Sections […***…]
40   shall survive the expiration or any termination of this Agreement.  

19.Independent Contractors.  The Parties shall perform their obligations under
this Agreement as independent contractors and nothing contained in this
Agreement shall be construed to be inconsistent with such relationship or
status.  This Agreement shall not constitute, create or in any way be
interpreted as a joint venture or a partnership of any kind.

 

36 

Information for which confidential treatment is requested.

37 

Information for which confidential treatment is requested.

38 

Information for which confidential treatment is requested.

39 

Information for which confidential treatment is requested.

40 

Information for which confidential treatment is requested.

7

--------------------------------------------------------------------------------

20.Notices.  Any notices required or permitted to be given by a Party hereunder
shall be given to the other Party at the address specified below or at such
other address as the other Party shall specify in writing.  Such notices shall
be in writing and shall be deemed given (i) upon personal delivery to the
appropriate address, (ii) upon acknowledgment of receipt if delivered by
electronic mail, or (iii) if sent by overnight courier, the next business day
such courier regularly makes deliveries.

21.Governing Law.  This Agreement will be governed by and construed according to
the laws of the State of New York, USA, excluding its conflicts of laws
principles.  

22.Injunctive Relief.  Takeda hereby acknowledges and agrees that in the event
of any breach of this Agreement by Takeda, including, without limitation, the
actual or threatened unauthorized disclosure or use of the Materials or
Confidential Information without the prior express written consent of Arcturus,
Arcturus may suffer an irreparable injury such that no remedy at law would
adequately protect or appropriately compensate Arcturus for such
injury.  Accordingly, Takeda agrees that Arcturus shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that Arcturus may have for a breach of this Agreement.

23.Entire Agreement; Amendment.  This Agreement (including the Exhibit hereto)
contains the final, complete and exclusive agreement of the Parties relative to
the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements relating to said subject matter.  This Agreement
may not be changed, modified, amended or supplemented except by a written
instrument signed by duly authorize representatives of both Parties.

24.Severability.  If any provision of this Agreement shall be declared invalid,
illegal or unenforceable, such provision shall be severed and all remaining
provisions shall continue in full force and effect.

25.Assignment.  The Parties’ rights and obligations under this Agreement will
bind and inure to the benefit of their respective successors and permitted
assigns.  Neither Party shall have the right to assign or otherwise transfer
this Agreement or any of its rights or obligations hereunder without the prior
written consent of the other Party.  Any attempted assignment or transfer not in
accordance with this Agreement shall be void.

26.Non-Waiver.  Neither the waiver by Arcturus of any of its rights under this
Agreement, nor Arcturus’s failure to enforce any provision of this Agreement or
exercise any remedy hereunder, shall operate or be construed as a continuing
waiver of same or of any other of Arcturus’s rights or remedies provided in this
Agreement.  Any waiver by Arcturus of any right under this Agreement shall be
specific as to a particular matter and shall not be effective unless in writing
and signed by Arcturus. Neither the waiver by Takeda of any of its rights under
this Agreement, nor Takeda’s failure to enforce any provision of this Agreement
or exercise any remedy hereunder, shall operate or be construed as a continuing
waiver of same or of any other of Takeda’s rights or remedies provided in this
Agreement.  Any waiver by Takeda of any right under this Agreement shall be
specific as to a particular matter and shall not be effective unless in writing
and signed by Takeda.

8

--------------------------------------------------------------------------------

27.Interpretation.  The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction.  All references in this Agreement to the singular shall include
the plural where applicable.  Ambiguities and uncertainties in this Agreement,
if any, shall not be interpreted against either Party, irrespective of which
Party may be deemed to have caused the ambiguity or uncertainty to exist.  This
Agreement has been prepared in the English language, and the English language
shall control its interpretation.  In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the Parties regarding this Agreement, shall be in the
English language.

28.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument.  This Agreement may be executed and
delivered by facsimile signature, PDF, or any electronic signature complying
with the U.S. federal ESIGN Act of 2000 (e.g., www.docusign.com), any of which
signatures shall have the same force and effect as original signatures.

[Signature page follows]




9

--------------------------------------------------------------------------------

In Witness Whereof, the Parties have, by duly authorized persons, executed this
Agreement as of the Effective Date.

Arcturus Therapeutics, Inc.

Millennium Pharmaceuticals, Inc.

By: /s/ Joseph Payne

Name: Joseph Payne

Title: President & CEO

By:/s/ Colm White

Name: Colm White

Title: VP of Operations

 

Address:

 

Arcturus Therapeutics, Inc.

10628 Science Center Drive, Suite 250

San Diego, CA 92121

[…***…]41

Address:

 

Millennium Pharmaceuticals, Inc.

40 Landsdowne Street, Cambridge,

MA, 02111

[…***…] 42

 

 

 

 

41 

Information for which confidential treatment is requested.

42 

Information for which confidential treatment is requested.

10

--------------------------------------------------------------------------------

Exhibit A

Description of Materials and Studies

[…***…]43

 

43 

Information for which confidential treatment is requested.

 